Title: To Thomas Jefferson from Timothy Pickering, 14 January 1804
From: Pickering, Timothy
To: Jefferson, Thomas


               
                  Jany. 14. 1804.
               
               Mr. Pickering presents his respects to the President, and requests the loan of Crozat’s grant of Louisiana from Lewis XIV.
               Mr. P. acknowledges the receipt of the President’s observations on the northern boundaries of the U. States & Louisiana; and if any further examination of the subject should present a different view of it, to Mr. Pickering, he will take the liberty to offer the same to the President’s consideration.
            